


109 HR 5721 IH: To amend the Consolidated Omnibus Budget Reconciliation

U.S. House of Representatives
2006-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5721
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2006
			Mrs. Capps (for
			 herself, Mr. Gallegly, and
			 Mr. Cardoza) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Consolidated Omnibus Budget Reconciliation
		  Act of 1985 to expand the county organized health insuring organizations
		  authorized to enroll Medicaid beneficiaries.
	
	
		1.Expansion of authorized
			 county medicaid organized health insuring organizations
			(a)In
			 generalSection 9517(c)(3) of
			 the Consolidated Omnibus Budget Reconciliation Act of 1985 (42 U.S.C. 1396b
			 note), as added by section 4734 of the Omnibus Budget Reconciliation Act of
			 1990 and as amended by section 704 of the Medicare, Medicaid, and SCHIP
			 Benefits Improvement and Protection Act of 2000, is amended—
				(1)in subparagraph
			 (A), by inserting , in the case of any health insuring organization
			 described in such subparagraph that is operated by a public entity established
			 by Ventura county, and in the case of any health insuring organization
			 described in such subparagraph that is operated by a public entity established
			 by Merced county after described in subparagraph (B);
			 and
				(2)in
			 subparagraph (C), by striking 14 percent and inserting 16
			 percent.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
			
